Exhibit 10.3

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of December 6, 2010, is
entered into among MCKECHNIE AEROSPACE HOLDINGS, INC., a Delaware corporation,
MCKECHNIE AEROSPACE DE, INC., a Delaware corporation, MCKECHNIE AEROSPACE US
LLC, a Delaware limited liability company, MCKECHNIE AEROSPACE INVESTMENTS,
INC., a Delaware corporation, VALLEY-TODECO, INC., a Delaware corporation,
HARTWELL CORPORATION, a California corporation, WESTERN SKY INDUSTRIES, LLC, a
Delaware limited liability company, and TEXAS ROTRONICS, INC., a Texas
corporation (each, a “New Subsidiary” and collectively, the “New Subsidiaries”),
and CREDIT SUISSE AG (formerly known as Credit Suisse), as Agent, under that
certain Credit Agreement, dated as of June 23, 2006 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TransDigm Inc., a Delaware corporation (the “Borrower”), TransDigm Group
Incorporated, a Delaware corporation, the Subsidiaries of the Borrower from time
to time party thereto, the Lenders from time to time party thereto and the
Agent, as amended by (i) that certain Amendment No. 1, Consent and Agreement
dated as of January 25, 2007 and (ii) that certain Assumption Agreement dated as
of February 7, 2007. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

Each New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1. Each New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, each New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. Each New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement (to the extent
made or deemed made on or after the effective date hereof), (b) all of the
covenants set forth in Articles V and VI of the Credit Agreement and(c) all of
the guaranty obligations set forth in the Guarantee and Collateral Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, each
New Subsidiary, subject to the limitations set forth in the Guarantee and
Collateral Agreement, hereby absolutely and unconditionally guarantees, jointly
and severally with the other Loan Guarantors, to the Agent and the Lenders, the
prompt payment of the Secured Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with the Guarantee and Collateral Agreement.

2. If required, each New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Agent in accordance with
the Credit Agreement.



--------------------------------------------------------------------------------

3. Each New Subsidiary hereby waives acceptance by the Agent and the Lenders of
the guaranty by each New Subsidiary upon the execution of this Agreement by each
New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Subsidiary has caused this Agreement to be duly
executed by its respective authorized officer, and the Agent, for the benefit of
the Lenders, has caused the same to be accepted by its authorized officer, as of
the day and year first above written.

 

MCKECHNIE AEROSPACE HOLDINGS, INC.   By        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer MCKECHNIE
AEROSPACE DE, INC.   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer MCKECHNIE
AEROSPACE US LLC   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer MCKECHNIE
AEROSPACE INVESTMENTS, INC.   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

 

VALLEY-TODECO, INC.   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer HARTWELL
CORPORATION   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer WESTERN SKY
INDUSTRIES, LLC   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer TEXAS
ROTRONICS, INC.   by        

        /s/ Gregory Rufus

      Name:   Gregory Rufus       Title:   Secretary and Treasurer



--------------------------------------------------------------------------------

 

Acknowledged and accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly
known as Credit Suisse, Cayman Islands branch), as Agent by  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Managing Director by  

/s/ Kevin Buddhdew

  Name:   Kevin Buddhdew   Title:   Associate